Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and system for developing visual data using source data, target data, and a hierarchical algorithm. The closest prior art, Dingman et al. (USPN       10,127,250), shows a similar system, in which, detecting one or more features indicative of a predetermined object within source data (Please note, column 18, lines 47-49. As indicated a transformation loop may be entered for iterating through the source data. More specifically, the transformation engine 110 may retrieve a single piece of source data (e.g., a field, a record or other data structure) at a time, and perform the necessary transformations while detecting the occurrence of triggering events); detecting one or more features indicative of the predetermined object within target data (Please note, column 18, lines 51-53. As indicated the loop continues until all of the source data has been retrieved and transformed into the desired target data); and producing visual data by transferring the one or more features indicative of the predetermined object within the source data onto the one or more features indicative of the predetermined object within the target data (Please note, column 16, lines 28-34. As indicated the user may define the schema map 220 by specifying transformation rules, which tell the transformation engine where the data from the source should appear in the data target, as well as the relationship between the source data and the target data). However, for producing visual data by performing a blending function on at least one of the source data or the target data to remove an indication of an edge in at least one of: the one or more features indicative of the predetermined object within the source data, or the one or more features indicative of the predetermined object within the target data”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 


















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, February 15, 2022